PER CURIAM.
Having considered the appellant’s response to the February 21, 2002, order to show cause, and the appellees’ reply thereto, we dismiss this appeal as premature because there are related claims pending below. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 100 (Fla.1974); Odham v. Mouat, 484 So.2d 95, 96 (Fla. 1st DCA 1986). Furthermore, where the Office of the Attorney General brings a complaint on behalf of an agency or department of the state, that agency or department is the real party in interest and is a party to the litigation. See generally, State ex rel. Butterworth v. Anclote Manor Hosp., Inc., 566 So.2d 296, 298 (Fla. 2d DCA 1990) (dismissing as a party to the litigation corporation on whose behalf the Attorney General had brought suit). The Office of Attorney General filed the pending complaint on behalf of the Agency for Health Care Administration. Therefore, the order on appeal did not totally dispose of the entire case as to any party.
BARFIELD, KAHN and VAN NORTWICK, JJ., CONCUR.